Citation Nr: 1740442	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-11 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic neuropathy with neuralgia of the trigeminal nerve and headaches, status post excision of neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2013. 

This matter was previously before the Board in January 2014 and October 2016.  Unfortunately, for the reasons discussed below, another remand is required to ensure substantial compliance with the October 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disability were also on appeal during the last Board remand.  However, a February 2017 rating decision granted those claims.  Hence, those claims are no longer cases in controversy for Board consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary.

There has not been substantial compliance with the prior remand directives.  In pertinent part, the October 2016 remand directed that treatment records from the Durham VA Medical Center or any negative responses regarding those records be associated with the claims file.  

To date, the claims file does not contain a request to, a negative response from, or treatment records from the Durham VA Medical Center.  Accordingly, on remand, the records or a negative response regarding those records must be associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record also indicates that there are other potentially relevant outstanding VA records.  VA treatment records from June 21, 2013, August 27, 2013, September 29, 2014, September 30, 2014, October 2, 2014, October 3, 2014, October 8, 2014, November 10, 2014, August 7, 2015, August 14, 2015, August 18, 2015, March 27, 2016, March 30, 2016, and June 28, 2016 indicate that records, including non-VA medical records, fee basis records, inter-facility transfer records, and clinical inpatient records, had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Additionally, the claims file contains a May 2003 application for vocational rehabilitation.  To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  As the Board cannot exclude the possibility that the aforementioned records may contain evidence relevant to the present appeal, on remand the referenced VistA Imaging records, the Veteran's complete vocational rehabilitation file, and any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 10, 2017 to present, all outstanding records from the Durham VA Medical Center, and the VistA Imaging documents referenced in the June 21, 2013, August 27, 2013, September 29, 2014, September 30, 2014, October 2, 2014, October 3, 2014, October 8, 2014, November 10, 2014, August 7, 2015, August 14, 2015, August 18, 2015, March 27, 2016, March 30, 2016, and June 28, 2016 VA treatment records and associate them with the claims file.  If the records are not available, any negative responses should be associated with the claims file.

If possible, the Veteran himself should obtain these records and submit them to the RO in order to insure that all pertinent records are found quickly. 

2.  Associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports, with the claims file.  If the records are not available, any negative responses should be associated with the claims file.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




